Citation Nr: 1524346	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbar spine with sciatica, status post laminectomy, discectomy, and foraminotomy (claimed as degenerative spinal condition and lower back pain with numbness) ("back disability").  

2.  Entitlement to an initial rating in excess of 30 percent for hypertensive atherosclerotic cardiovascular disease (claimed as ischemia and coronary artery disease), to include as due to herbicide exposure ("heart disability").  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1967 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran testified at a hearing before the Board in September 2014.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to service connection for a back disability and an initial rating in excess of 30 percent for his service connected heart disability.  However, prior to a decision being issued on the merits, the Board has found that additional development is necessary.  

The Veteran has asserted that he provided authorizations and an address for medical records to be obtained from Lincoln Medical Group dating back to the 1970s.  These records have not been obtained by the RO, and the RO has a duty to assist the Veteran in obtaining such records.  As such, the Board is remanding for such records.  

The Veteran has asserted entitlement to an evaluation in excess of 30 percent for his service connected heart disability.  The Veteran asserts that his disability is more severe than the current 30 percent evaluation.  The Veteran has not had an evaluation since December 2012.  As such, the Board is remanding for the RO/AMC to schedule the Veteran for an examination to determine the current severity of his heart disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain the Veteran's records from Lincoln Medical Group and associate them with his file.  The Veteran has completed an authorization previously, and has included the address of such facility on his September 2014 statements in support of his claim.  

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the current severity of the Veteran's heart disability.  

3.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




